DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 9/8/2021, in which: claims 1, 8, 10, 16 are amended, claims 2-7, 9, 11-15, 17-21 remain as filed originally and claim 22 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Manz (US 2010/0148007) in view of Spoelstra (US 2018/0216379).

Regarding claims 1, 8, 16, Manz discloses an aircraft structure protected from collisions with foreign objects, a rotorcraft and a method comprising: a fuselage; one or more engines coupled to the fuselage (Figure 11), a first support (right/root side rib in left wing at the leading edge allowing for attachment of element 34) proximate to a root of the aircraft structure (wing); one or more first sheets (right/root side wing skin adjacent to element 34) comprising a first 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Manz, by providing hinges to the doors, as taught by Spoelstra, for the purpose of providing quick access to the interior components of the aircraft.  

Regarding claims 2, 9, 17, Manz discloses wherein the aircraft structure is a tail fin, a vertical stabilizer, a horizontal stabilizer, a wing, a winglet, a canard, a rotor blade, or a propeller blade (Abstract, wherein the structure is particularly for nose parts of the vertical tail, horizontal tail or the wing including the skin and supports).

Regarding claims 3, 11, 18, Manz discloses wherein the one or more ribs comprise aluminum, steel, titanium, or composite ([0026] wherein the structure is made of aluminum sheet metal).

Regarding claims 4, 12, 19, Manz discloses wherein the one or more ribs (6) comprise at least one T-rib, L- rib, C-rib, or D-rib ({0041] wherein the ribs are crescent-shaped or boomerang-shaped, Fig. 1).

Regarding claims 5, 13, 20, Manz discloses wherein the first material comprises aluminum, steel, titanium, or composite ([0026] wherein the structure is made of aluminum sheet metal).



Regarding claims 7, 15, Manz discloses wherein the third material comprises aluminum, titanium, steel, or composite ([0026] wherein the structure is made of aluminum sheet metal).

Regarding claim 10, Manz discloses wherein the door (34) at least partly encompasses a space (interior of door in vertical tail is capable of housing a rotor shaft for a tail rotor) occupied by a rotor shaft.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642